DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Claim Status
This office action is in response to applicant’s filing on 03/09/2021. Claims 1-5, 7-15 and 21-26 are currently pending, with claim 7 withdrawn from consideration at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib (US Pub 20170105731) and further in view of Smith (US Pub 20190076143).

Regarding Claim 23, Scheib discloses an instrument (210-Fig. 9), comprising:
(a) 	a body (20-Fig. 9); 
(b) 	a shaft extending (30-Fig. 9) from the body; and 
(c)	an end effector (212-Fig. 9) in communication with the shaft (Fig. 9, end effector 212 is connected to shaft assembly 30), wherein the end effector defines a longitudinal axis (233-Fig. 11), wherein the end effector is operable to compress, staple, and cut tissue (paragraph [0043]), wherein the end effector comprises:
(i) 	first (222-Fig. 10) and second (220-Fig. 10) opposing jaws, wherein at least one of the first and second jaws is movable relative to the other of the first and second jaws between an open configuration and a closed configuration (paragraph [0061]), 
(ii) 	a staple assembly cartridge (218-Fig. 10) configured to hold one or more staples (paragraph [0066]), wherein the staple (paragraph [0064]), the staple assembly cartridge comprising: 
(A)	 a first lateral side (Fig. 14, top surface of jaw 220 within linear portion 228), 
(B) 	a second lateral side disposed (Fig. 14, bottom surface of jaw 220 within linear portion 228) opposite the first lateral side (Fig. 14, portion 228 has opposite top and bottom surfaces), wherein the first and second lateral sides extend generally parallel to the longitudinal axis (Fig. 14, top and bottom surfaces of portion 228 are parallel to centerline 233), and 
(C) 	a distal contact surface (216-Fig. 11) disposed between the first and second lateral sides (Fig. 11, surface 216 is disposed between the lateral sides of jaw 220), and 
(iii) 	a placement tip (232-Fig. 14) extending from a distal end of the first jaw or a distal end of the second jaw (Fig. 14, tip 232 is at the distal end of jaw 220).
	However, Scheib fails to expressly disclose a placement tip with a curved portion of the placement tip extends along a curvilinear path, wherein the curved portion extends laterally toward one of the first or second lateral sides, wherein the curved portion of the placement tip is configured to contact the distal contact surface of the staple assembly cartridge in the closed position.
(211-Fig. 10) with a curved portion of the placement tip extends along a curvilinear path (Fig 10, guide 211 is has a curved portion which extends along a curvilinear path), wherein the curved portion of the placement tip is configured to contact the distal contact surface of the staple assembly cartridge in the closed position (Fig. 7A, guide 211 capable of contacting jaw 216 when the jaws are closed against one another).
	It is noted that if placement tip 232 of Scheib, where to be replaced with guide 211 of Smith, the combination of Scheib and Smith would teach a placement tip (211-Fig. 10, Smith) with a curved portion (Fig. 10, the upward curved portion of guide 211, Smith), wherein the curved portion extends laterally toward one of the first or second lateral sides (examiner notes Fig. 14 of Scheib, that replacement of tip 232 with guide 211 of Smith, would result in the curved portion of guide 211 of Smith extend towards a lateral side of linear potion 228 of Scheib because tip 232 is already is oriented laterally to linear portion 228 by arcuate portion 230).
Therefore, the substitution of one known element, the guide, as taught by Smith, for another known element, the distal tip, as taught by Scheib, would have been obvious to one of ordinary skill, before the effective filing date of the applicant’s invention, since the substitution would have yielded predictable results, namely, the manipulation of tissue.  In addition, the guide has also been taught by Smith to have the benefit of allowing a surgeon working manually or using a teleoperated minimally invasive surgical system to guide the first jaw of a stapler device into a position in which the first and second jaws can be closed to clamp anatomical tissue between them for stapling.

Regarding Claim 24, Smith further teaches wherein successive perimeters of the placement tip taken perpendicular to the curvilinear path continually decrease moving toward the tip end (Fig. 10, guide 211 narrows from 211-2 to 211-1).

Regarding Claim 25, Scheib discloses an instrument (210-Fig. 9), comprising:
(a)	a body (20-Fig. 9); 
(b) 	a shaft (30-Fig. 9) extending from the body; and 
(c) 	an end effector (212-Fig. 9) in communication with the shaft (Fig. 9, end effector 212 is connected to shaft assembly 30), wherein the end effector defines a longitudinal axis (233-Fig. 11), wherein the end effector is operable to compress, staple, and cut tissue (paragraph [0043]), wherein the end effector comprises:
(i) 	first (222-Fig. 10) and second (220-Fig. 10) opposing jaws, wherein at least one of the first and second jaws is movable relative to the other of the first and second jaws between an open configuration and a closed configuration (paragraph [0061]), wherein one of the first and second jaws is configured to support a plurality of staples (paragraph [0066]), and 
(ii) 	a placement tip (232-Fig. 14) extending from a distal end of the first jaw or a distal end of the second jaw (Fig. 14, tip 232 is at the distal end of jaw 220).
	However, Scheib fails expressly disclose wherein the placement tip comprises: a proximal portion having a proximal tip width, and a distal portion having a distal tip width 
	Smith teaches a placement tip (211-Fig. 10) comprises: a proximal portion (211-2-Fig. 10) having a proximal tip width (Fig. 10, base portion 211-2 defines a width similarly to how the applicant defines a width as shown by PTW1 in Fig. 14), and a distal portion (Fig. 10, all of guide 211 except for portion 211-2) having a distal tip width (Fig. 10, guide 211 defines a width similarly to how the applicant defines a width as shown by DTW1 in Fig. 14) that is greater than a jaw width of the jaw disposed opposite the placement tip (Fig. 10, the length of guide 211 is greater than the width of portion 211-2), wherein the distal portion is angled towards the opposite jaw (Fig. 12A, guide 211 is angled towards an opposing jaw).
	It is noted that if placement tip 232 of Scheib, where to be replaced with guide 211 of Smith, the combination of Scheib and Smith would teach a placement tip (211-Fig. 10, Smith) with a curved portion (Fig. 10, the upward curved portion of guide 211, Smith), wherein the curved portion includes a first overhang portion that extends laterally beyond a lateral side of the opposite jaw (examiner notes Fig. 14 of Scheib, that replacement of tip 232 with guide 211 of Smith, would result in the curved portion of guide 211 of Smith extend towards and beyond a lateral side of linear potion 228 of Scheib because tip 232 is already is oriented laterally to linear portion 228 by arcuate portion 230).
	Therefore, the substitution of one known element, the guide, as taught by Smith, for another known element, the distal tip, as taught by Scheib, would have been obvious 

	Regarding Claim 26, Smith further teaches wherein the lateral side extends generally parallel to the longitudinal axis (Fig. 12B, lateral sides of jaw 214 are generally parallel to axis 280), wherein the jaw disposed opposite the placement tip extends distally past the distal portion (Fig. 7A, distal end of jaw 216 appears extend beyond guide 211).

Allowable Subject Matter
Claims 1-5, 8-15 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “a placement tip extending from a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip includes a curved portion that extends along a curvilinear path, wherein the curved portion extends laterally beyond one of the first or second lateral sides and away from the first and second lateral sides, wherein the placement tip tapers along the entirety of the curved portion”.  

Claims 2-5, 8-15 and 21-22 are allowed due to dependency on an allowed parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 and 25 have been considered but are moot because the new ground of rejection does not rely on the base reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/18/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731